DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Request for Continued Examination (RCE) filed on 10/19/2021. Claims 1-4, 6-7, and 9-14 are pending in the case. Claims 1 and 11 are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg (US 2005/0149971 A1) in view of Martin (US 2009/0313581 A1) and Ohashi (US 20070139533 A1).
As to independent claim 1,     Hallberg teaches an electronic device comprising:
a display (LCD Panel 102);

a processor operatively connected with the display and the memory (Processor 106 connected with the display 102 and the memory),
wherein the processor (processor 106) is configured to:
detect occurrence of a function mapping event while an application screen is being displayed (“An exemplary method has a viewer first navigating to a location on the television display, for example LCD panel 102, where an application or application function would normally be activated if the viewer actuated a preset activation key. The viewer then programs a hot key 204 by actuating or pressing a hot key program button 204. ..The hot key program button 204 may be any key that is actuated by depressing beyond a given duration” paragraph 0026);
map and store a function of the application or application function based on the input onto a trigger event (“assigns the currently focused channel, application or application function to the hot key 204.” Paragraph 0026).
Hallberg does not appear to expressly teach in response to detecting the occurrence of the function mapping event, identify at least one object capable of detecting a touch event from among at least one object displayed on the application screen, based on information regarding a layout of the application screen, wherein the identified at least one object is an icon that performs a corresponding function based on detecting the touch event;
	receive an input for selecting any one of the identified at least one object; 
identify object information of the object selected based on the input, wherein the object information comprises position information;

map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event corresponding to the function mapping event.
Martin teaches in response to detecting the occurrence of the function mapping event (at 301, received a hot key), identify at least one object capable of detecting a touch event from among at least one object displayed on the application screen, based on information regarding a layout of the application screen (“at 302, the user interactive control unit 102 may look at what is currently displayed on the screen, and determine what may be clicked .…At 303, the user interactive control unit 102 may determine a clickable part's location on the screen, e.g., whether it is at the top of the screen, in the middle of the screen or at the bottom of the screen.” paragraph 0034-0035), wherein the at least one identified object is an icon that performs a corresponding function based on detecting the touch event (the clickable part is a button (menu button) displayed on the screen, See Fig 2a-d. Examiner notes, there isn’t much difference between finger touch events and mouse click events, especially for ‘one-finger’ gestures. For instance, a mouse click is comparable to the finger-down, finger-up interaction with a single fingertip).
 Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device 
Ohashi teaches receive an input for selecting any one of the identified at least one object (“The menu has a hierarchical structure.  The menu item "camera setting" has lower hierarchical levels for example sub setting items "shake compensation", "wide setting", "progressive record", "sharpness", and "gain level".  A screen 31b shown in FIG. 4B indicates the state of which "camera setting"-&gt; "shake compensation" have been selected” paragraph 0034); 
identify object information of the object selected based on the input , wherein the object information comprises position information (“lower hierarchical levels for example sub setting item "shake compensation"…” paragraph 0034, the screen 31b indicates the current setting of "shake compensation", for example "ON");
identify restoration information for restoring the application screen, wherein the restoration information comprises information regarding an entry route until the application screen is displayed after the application is executed (“After the menu item "shake compensation" has been confirmed, as shown in FIG. 4C, a "shake compensation" setting screen 31c appears.  With the selection/push-confirmation dial 9, the menu item "shake compensation" can be set for a desired state” paragraph 0035; hierarchical structure.  The menu item "camera setting" has lower hierarchical levels for example sub setting items "shake compensation", paragraph 0034); and 
map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event corresponding to the function mapping event (“After one of the foregoing menu items, for example "shake compensation", has been assigned to one of the assign keys 7, for example the assign key 1, as shown in FIG. 4D, when the assign key 1 is operated, the shake compensation setting screen 31c quickly appears on the liquid crystal display monitor 5” paragraph 0036).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg and Martin to comprise such that receive an input for selecting any one of the identified at least one object; identify object information of the object selected based on the input, wherein the object information comprises position information; identify restoration information for restoring the application screen, wherein the restoration information comprises information regarding an entry route until the application screen is displayed after the application is executed; and map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event corresponding to the function mapping event. One would have been motivated to make such a combination for assigning function that allow a function of quickly displaying a 
 
As to dependent claim 3, Hallberg teaches the electronic device of claim 1, Hallberg does not appear to expressly teach wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display.
Ohashi teaches wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display (“The keys of the assign keys 7 and so forth are not limited to hard keys such as pushbutton keys, slide type keys, or pressure sensitive switches, but touch panel keys of which the user touches the liquid crystal display panel 5 with his or her finger or the like.” Paragraph 0023 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg to comprise wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of a touch input on a soft key for requesting function mapping from among a plurality of soft keys provided through the display. One would have been motivated to make such a combination to provide a device that efficiently assigns desired screens or functions to alternative keys, thereby enhancing operability of a user. 

As to dependent claim 4, Hallberg teaches the electronic device of claim 1, Hallberg  further teaches the electronic device further comprising a communication circuit configured to connect with an external electronic device via wireless communication (remote control 200);
wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of whether a signal for requesting function mapping is received from the external electronic device through the communication circuit (a hot key on a remote control 200 in communication with the television processor).

As to dependent claim 9,   Hallberg teaches the electronic device of claim 1, Hallberg does not appear to expressly teach wherein the processor is configured to:
control the display to display a user interface comprising at least one trigger event;
receive a user input of selecting one of the at least one trigger event; and
map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event selected based on the user input.
Ohashi teaches control the display to display a user interface comprising at least one trigger event (“the screen 31b indicates the current setting of "shake compensation", for example "ON");
receive a user input of selecting one of the at least one trigger event (select assign keys 7 paragraph 0023 last sentence); and 

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg to comprise control the display to display a user interface comprising at least one trigger event; receive a user input of selecting one of the at least one trigger event; and map and store the corresponding function of the object selected based on the input onto a trigger event by mapping and storing the object information and the restoration information onto the trigger event selected based on the user input. One would have been motivated to make such a combination for assigning function that allow a function of quickly displaying a content screen for application so as to improve the operability of the electronic device (Ohashi paragraph 0006).

As to dependent claim 10, Hallberg teaches the electronic device of claim 1, Hallberg does not appear to expressly teach wherein the processor is configured to:
detect the trigger event;
identify the object information and the restoration information which are mapped onto the trigger event ;
restore the application screen on the basis of the restoration information; and

Ohashi teaches detect the trigger event (Fig. 4C the current setting of "shake compensation", for example "ON");
identify the object information (“lower hierarchical levels for example sub setting items "shake compensation"…” paragraph 0034, the screen 31b indicates the current setting of "shake compensation", for example "ON"); and the restoration information which are mapped onto the trigger event (FIG. 4D indicates the state of "shake compensation" setting screen have been selected and assigned key 1, paragraph 0035);
restore the application screen on the basis of the restoration information; and generate a touch event on an object corresponding to the trigger event on the basis of the object information (“when the assign key 1 is operated, the shake compensation setting screen 31c quickly appears on the liquid crystal display monitor 5” paragraph 0036).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg and Martin to comprise detect the trigger event; identify the object information and the restoration information which are mapped onto the trigger event ; restore the application screen on the basis of the restoration information; and generate a touch event on an object corresponding to the trigger event on the basis of the object information. One would have been motivated to make such a combination for assigning 

Claims 11 and 13-14 reflect a method embodying the limitations of claim 1 and 3-5 therefore the claims are rejected under similar rational.

Claims 2  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg in view of Martin, Ohashi and Lee et al. (US 2007/0270179 A1, hereinafter Lee).

As to dependent claim 2, Hallberg, Martin and Shimada teach the electronic device of claim 1, Hallberg, Martin and Ohashi do not appear to expressly teach wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of an input on at least one hardware key designated from among a plurality of hardware keys exposed through at least a portion of a housing of the electronic device.
Lee teaches wherein the processor is configured to detect the occurrence of the function mapping event, on the basis of an input on at least one hardware key designated from among a plurality of hardware keys exposed through at least a portion of a housing of the electronic device (hardware keys 112 exposed through a portion of a housing of the electronic device).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device 

Claim 12 reflects a method embodying the limitations of claim 2 therefore the claim is rejected under similar rational.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg in view of Martin, Ohashi and Kraft et al. (US 10924676 B2, hereinafter Kraft).

As to dependent claim 6, Hallberg, Martin and Shimada teach the electronic device of claim 1, Hallberg, Martin and Ohashi do not appear to expressly teach wherein the processor is configured to apply a designated effect to the at least one identified object.
Kraft teaches wherein the processor is configured to apply a designated effect to the identified at least one object (Fig. 3B objects 314,316 and 318 are rendered in full color on screen 308 of computing device 304).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg, Martin and Ohashi to comprise wherein the processor is configured to apply a designated effect to the at least one identified object. One would have been motivated 

As to dependent claim 7, Hallberg, Martin and Shimada teach the electronic device of claim 1, Hallberg, Martin and Ohashi do not appear to expressly teach wherein the processor is configured to apply a designated effect to the other area except for the identified object on the application screen.
Kraft teaches wherein the processor is configured to apply a designated effect to the other area except for the identified at least one object on the application screen (Fig. 3B object 312 is rendered in grayscale or more muted color).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Hallberg, Martin and Ohashi to comprise identify selected object information based on the input identify restoration information for restoring the application screen; control the display to display a user interface comprising at least one trigger event; receive a user input of selecting one of the at least one trigger event; and map and store the object information and the restoration information onto the trigger event selected based on the user input. One would have been motivated to make such a combination to allow the user to easily recognize and differentiate the objects. 

Response to Arguments
Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padawer et al. (US 20020115476 A1) – Fig. 4, paragraph 0036.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAHELET SHIBEROU/
 Primary Examiner, Art Unit 2171